Citation Nr: 0003600	
Decision Date: 02/11/00    Archive Date: 02/15/00

DOCKET NO.  96-49 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 (West 1991) based on 
additional disability as a result of surgery performed at a 
VA facility in February 1995.

2.  Entitlement to an increased rating for residuals of a 
gunshot wound of the left upper extremity, consisting of 
neurological deficit, currently evaluated as 40 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Schlosser, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1944 to 
June 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1996 rating decision in which 
the RO denied compensation benefits under 38 U.S.C.A. § 1151, 
an increased rating for residuals of a gunshot wound of the 
left upper extremity, and a total disability rating based on 
individual unemployability (TDIU).  The veteran appealed.  In 
his substantive appeal to the Board (VA Form 9), the veteran 
withdrew his appeal on the claim for entitlement to a TDIU.

The issue of entitlement to an increased rating for residuals 
of a gunshot wound of the left upper extremity, consisting of 
neurological deficit, will be addressed in the REMAND 
following the decision below.


FINDINGS OF FACT

1.  The veteran underwent surgery consisting of implantation 
of a pacemaker in February 1995 at the Asheville, North 
Carolina VA Medical Center (VAMC).

2.  Subsequent to the February 1995 surgery at the VAMC, the 
veteran complained of increased neurological symptoms in his 
left upper extremity.

3.  Of record is a VA opinion concluding that from a review 
of the veteran's medical records there is no causal 
connection between implantation of a pacemaker during VA 
surgical treatment in February 1995 and the development of 
additional neurological symptoms in the left upper extremity.

4.  There is no competent evidence of record showing a 
medical or causal connection between VA treatment and 
additional neurological symptoms in the left upper extremity.


CONCLUSION OF LAW

A well-grounded claim for benefits under 38 U.S.C.A. § 1151 
for additional neurological symptoms in the left upper 
extremity, claimed to have resulted from surgery performed at 
a VA facility in February 1995 has not been submitted.  
38 U.S.C.A. §§ 1151, 5107 (West 1991); 38 C.F.R. § 3.358 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

In April 1996, the RO received a statement in which the 
veteran, essentially, claimed entitlement to compensation 
benefits under the provisions of 38 U.S.C.A. § 1151 for 
additional neurological disability in the left upper 
extremity claimed as due to surgery at the Durham, North 
Carolina VA Medical Center (VAMC) in February 1995 for 
implantation of a pacemaker.

VA hospital records show that the veteran was hospitalized in 
January 1995 and, on February 2nd, received placement of a 
defibrillator without complications.  The veteran was 
observed overnight in the coronary care unit without any 
complications.  He was noted to do well for the remainder of 
his hospital course and discharged on February 4, 1995.

VA outpatient treatment records reflect that the veteran was 
seen in April 1995 after complaining of chronic left arm pain 
and numbness in the left arm and hand since the time of his 
February 1995 surgery.  In addition to his old gunshot wound 
of the left upper extremity with residual radial nerve 
injury, the veteran was noted to have a history of cervical 
disc disease with compression.  X-rays were reported to have 
suggested a cervical disc problem which was being followed in 
the orthopedics clinic.  The diagnostic impression was 
cervical disc disease.  In June 1995, the veteran underwent 
nerve conduction and electromyography testing on both upper 
extremities.  The results were interpreted to show pathology 
suggestive of left medial cord brachial plexopathy 
superimposed on old ulnar and radial nerve compromise.  The 
veteran also received intermittent treatment for carpal 
tunnel syndrome in the right wrist.

On VA examination in July 1997, the VA examiner was asked to 
provide a medical opinion on the probability that pacemaker 
implantation surgery in 1995 caused increased disability in 
the left upper extremity.  In a handwritten addendum to the 
report of examination, the VA examiner indicated the 
following: "Relative to the pacemaker implantation causing 
the veteran's left upper extremity problem, the pacemaker was 
implanted in the abdomen.  The possibility of it causing 
problems in the arm would not be considered unless some other 
accident other than a normal implantation had occurred."

A discharge summary pertaining to a VA hospitalization in May 
1997 was received.  In a description of the veteran's past 
medical/surgical history, it was indicated that the veteran 
had a history of median nerve injury post automatic 
implantable cardioverter/defibrillator placement.


II.  Analysis

In pertinent part, 38 U.S.C.A. § 1151, in effect prior to 
October 1, 1997, provided that where any veteran shall have 
suffered an injury, or an aggravation of an injury, as the 
result of hospitalization, medical or surgical treatment, not 
the result of such veteran's own willful misconduct, and such 
injury or aggravation results in additional disability or 
death, compensation shall be awarded in the same manner as if 
such disability or death were service-connected.

The provisions of 38 C.F.R. § 3.358(c)(3) (1994), formerly 
required that in order for compensation to be payable under 
38 U.S.C.A. § 1151, there had to be a showing that the 
additional disability was the result of carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instances of indicated fault on the part of VA.

In Gardner v. Derwinski, 1 Vet. App. 584 (1991), the United 
States Court of Appeals for Veterans Claims (Court) 
invalidated the requirement of fault contained in 38 C.F.R. 
§ 3.358(c)(3).  The provisions of 38 C.F.R. § 3.358, 
excluding section (c)(3), remained valid.  This decision was 
ultimately affirmed by the United States Supreme Court  in 
Brown v. Gardner, 115 S.Ct. 552 (1994).

The provisions of 38 C.F.R. § 3.358, provide, that in 
determining if additional disability exists, the 
beneficiary's physical condition immediately prior to the 
disease or injury on which the claim for compensation is 
based will be compared with the subsequent physical condition 
resulting from the disease or injury.  As applied to medical 
or surgical treatment, the physical condition prior to the 
disease or injury will be the condition that the specific 
medical or surgical treatment was designed to relieve.  
Compensation will not be payable for the continuance or 
natural progress of disease or injuries for which the 
hospitalization, etc., was authorized.  In determining 
whether such additional disability resulted from a disease or 
injury or an aggravation of an existing disease or injury 
suffered as a result of hospitalization, medical, or surgical 
treatment, it is necessary to show that the additional 
disability is actually the result of such disease or injury 
or an aggravation of an existing disease or injury and not 
merely coincidental therewith.  38 C.F.R. § 3.358 (b),(c).  
The amended regulation, 38 C.F.R. § 3.358(c)(3), now 
provides:

Compensation is not payable for the necessary consequences of 
medical or surgical treatment or examination properly 
administered with the express or implied consent of the 
veteran, or, in appropriate cases, the veteran's 
representative.  "Necessary consequences" are those which 
are certain to result from, or were intended to result from, 
the examination or medical or surgical treatment 
administered.  Consequences otherwise certain or intended to 
result from a treatment will not be considered uncertain or 
unintended solely because it had not been determined at the 
time consent was given whether that treatment would in fact 
be administered.

The provisions of 38 U.S.C.A. § 1151 were amended effective 
October 1, 1997, to re-impose the requirement that additional 
disability be the result of carelessness, negligence, lack of 
proper skill, error in judgment or similar fault on the part 
of VA in furnishing care, or an event not reasonably 
foreseeable.  38 U.S.C.A. § 1151(a)(1)(A)(B) (West Supp. 
1997).

The threshold question to be answered in the veteran's appeal 
is whether he has presented evidence of a well-grounded 
claim.  "[A] person who submits a claim for benefits under a 
law administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded."  
38 U.S.C.A. § 5107(a); Carbino v. Gober, 10 Vet. App. 507 
(1997); Anderson v. Brown, 9 Vet. App. 542, 545 (1996).  A 
well-grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of [section 5107(a)]."  Murphy v. Derwinski, 1 
Vet. App. 79, 81 (1990).  In Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992), the Court held that a claim must be 
accompanied by supportive evidence and that such evidence 
"must justify a belief by a fair and impartial individual 
that the claim is plausible."

For a claim to be well grounded, there generally must be (1) 
a medical diagnosis of a current disability; (2) medical or, 
in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Anderson, supra; 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 
604 (Fed. Cir. 1996) (table).

The quality and quantity of the evidence required to meet 
this statutory burden depends upon the issue presented by the 
claim.  Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  A 
lay person is not competent to make a medical diagnosis or to 
relate a medical disorder to a specific cause.  Therefore, if 
the determinant issue is one of medical etiology or a medical 
diagnosis, competent medical evidence is generally required 
to make the claim well grounded.  See Grottveit, 5 Vet. App.  
at 93.  In determining whether the claim is well grounded, 
the evidence is generally presumed to be credible.  See Arms 
v. West, 12 Vet. App. 188 (1999).

If the veteran fails to submit evidence showing that the 
claim is well grounded, VA is under no duty to assist him in 
any further development of the claim.  See Schroeder v. West, 
No. 97-131, slip op. at 1 (U.S. Vet. App. Feb. 8, 1999).  VA 
may, however, dependent on the facts of the case, have a duty 
to notify the veteran of the evidence needed to support the 
claim.  38 U.S.C.A. § 5103; see also Robinette v. Brown, 8 
Vet. App.  69, 79 (1995).  The veteran has not indicated the 
existence of any evidence that, if obtained, would make the 
claim well grounded.  VA has no further obligation, 
therefore, to notify him of the evidence needed to support 
his claim.  See McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. 
Cir. 1997).

Because the veteran's claim was pending at the time of the 
statutory change, he is entitled to application of the 
version most favorable to him.  Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  In the case of any claim pending before 
October 1, 1997, the provisions of the old law are most 
favorable and will be applied.  VAOPGCPREC 40-97 (1997).  The 
veteran's claim was pending prior to October 1, 1997, and the 
old law will be applied to that claim.

Under either the old or new provisions of 38 U.S.C.A. § 1151, 
a well-grounded claim would require evidence that the veteran 
currently have a particular disability, which was caused by 
VA treatment.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  
A well-grounded claim for 38 U.S.C.A. § 1151 benefits would 
also require that the veteran submit competent evidence in 
support of his or her assertion that VA treatment caused 
additional disability.  Ross v. Derwinski, 3 Vet. App. 141 
(1992).

The evidence in this case shows that the veteran underwent a 
surgical procedure at a VA facility in February 1995 with no 
complications noted.  Shortly thereafter, the veteran was 
seen for complaints of chronic pain in the left upper 
extremity which the veteran attributed to the February 1995 
surgery.  Diagnostic testing has shown the presence of 
additional neurological deficit in the left upper extremity 
as of June 1995.  However, there is absolutely no competent 
evidence of record showing that the veteran's increased 
neurological symptoms resulted from the VA surgical treatment 
that was performed in February 1995.  The record documents 
that, in addition to the veteran's service-connected 
residuals of a gunshot wound of the left upper extremity, he 
has been treated for cervical disc disease and carpal tunnel 
syndrome of the right upper extremity.  The only evidence 
speaking to the question of a relationship between the 
February 1995 VA treatment and the increased neurological 
deficit, consisting of medial nerve damage, is the July 1997 
VA medical opinion which is against the veteran's claim.  The 
VA examiner at that examination indicated that, barring some 
complications or incident out of the ordinary during the 
placement of the pacemaker via the veteran's abdomen in 
February 1995, subsequent symptoms in the left upper 
extremity were unrelated.  As noted, the February 1995 VA 
surgical treatment was performed without complication, as 
shown by the medical records.  As the record in this case 
does not establish that the veteran possesses a recognized 
degree of medical knowledge, his own opinion as to medical 
diagnoses and/or causation are not competent.  As lay 
statements, such are not sufficient to establish a plausible 
claim.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

In the absence of evidence of a nexus between the February 
1995 VA surgical treatment and the veteran's increased 
neurological symptoms in the left upper extremity, the 
veteran's claim for compensation benefits under the 
provisions of 38 U.S.C.A. § 1151 is not well grounded.  As 
such, there is no duty to assist him by obtaining a further 
opinion or attempting to obtain an opinion in his favor.  
Against this background, the veteran's claim is denied.


ORDER

Entitlement to compensation benefits pursuant to 38 U.S.C.A. 
§ 1151 for additional neurological deficit in the left upper 
extremity following VA surgery in February 1995, is denied.




REMAND

The veteran's residuals of a gunshot wound of the left upper 
extremity, consisting of neurological deficit, have been 
evaluated as 40 percent disabling under the provisions of 
38 C.F.R. § 4.124a, Diagnostic Code 8514 pertaining to radial 
nerve injury.  Under that code, moderate incomplete paralysis 
of the radial nerve involving the minor extremity is rated 20 
percent disabling.  38 C.F.R. § 4.124a, Diagnostic Code 8514 
(1999).  When there is severe incomplete paralysis of the 
radial nerve, a 40 percent rating is assigned.  Id.  When 
there is complete paralysis of the radial nerve, evidenced by 
drop of the hand and fingers, wrist and fingers perpetually 
flexed, the thumb adducted falling within the line of the 
outer border of the index finger; can not extend hand at 
wrist, extend proximal phalanges of the fingers, extend 
thumb, or make lateral movement of the wrist; supination of 
hand, extension and flexion of elbow weakened, the loss of 
synergic motion of extensors impairs the hand grip seriously; 
total paralysis of the triceps occurs only as the greatest 
rarity, a 60 percent rating is assigned.  Id.

The service medical records reflect that at the time of the 
veteran's in-service gunshot wound to the left upper 
extremity, the identified neurological damage was limited to 
the radial nerve.  Radial nerve damage was identified again 
on a 1990 VA neurological examination.  However, as will be 
set forth more fully below, current clinical findings 
demonstrate the presence of additional neurological deficit 
in the left upper extremity, including medial and ulnar nerve 
involvement.  As articulated above, the Board has disposed of 
the veteran's claim for compensation benefits under the 
provisions of 38 U.S.C.A. § 1151 based on additional 
neurological disability in the left upper extremity following 
surgery at a VA facility based on VA medical opinion which 
concluded that no such relationship existed between the 
surgery and the development of additional neurological 
symptoms in the left upper extremity.  However, in light of 
the fact that the clinical findings do establish the presence 
of additional neurological deficit not previously documented 
in the record, the Board finds that additional VA examination 
is warranted.

VA outpatient treatment records were received and included a 
report of nerve conduction velocity and  electromyography 
studies conducted in June 1995.  The findings were 
interpreted as showing the following.  In the left upper 
extremity, the left median motor nerve showed mild slowing of 
wrist latency and forearm velocity with normal compound 
muscle action potentials; left median sensory responses were 
moderately prolonged with small amplitude response; 
conductions for the left ulnar motor nerve revealed moderate 
slowing of wrist latency and marked slowing of forearm 
velocity with very low compound muscle action potentials; 
left ulnar sensory responses were markedly prolonged; and 
electromyogram (EMG) studies showed diffuse denervation 
potentials in the entire muscles innervated by the medial 
cord of the brachial plexus, the ulnar nerve division more 
than the median nerve division.  The muscles innervated by 
the radial nerve branch distal to the triceps showed signs of 
chronic neuropathy with increased insertional activity and 
fibrotic consistency on needle insertion.  This was reported 
to be highly suggestive of left medial cord brachial 
plexopathy superimposed on old ulnar and radial nerve 
compromise.

In the right upper extremity, there was marked slowing of 
wrist latency and moderate slowing of forearm velocity in the 
right median motor nerve with compound muscle action 
potentials on the low side; markedly prolonged right median 
sensory responses with very low amplitude response; normal 
conductions for the right ulnar motor sensory nerves; and 
normal electromyography studies.  This was reported to be 
consistent with moderate right carpal tunnel syndrome.

On VA neurological examination in July 1997, the veteran 
complained of increased weakness in his left upper extremity 
following surgery in 1995.  The VA examiner indicated that 
strength of the veteran's left upper extremity was difficult 
to evaluate.  The deltoids were normal.  With clasped hands, 
the left biceps and brachioradialis were weak and this was 
confirmed on individual testing of the left brachioradialis.  
There was slight weakness of the left deltoid.  There was 
moderate weakness in the left fourth and fifth finger 
flexors.  The left interossei were mildly to moderately weak.  
The fifth finger flexors were definitely weak and there was 
some atrophy on that side of the hand.  The veteran was 
observed to lift himself easily from a seated position.  
Reflexes at the biceps and brachioradialis were symmetric but 
the left triceps reflex was slightly decreased as compared to 
the right.  Alternate motion was reported to be slow in the 
left hand.  Superficial sensation was normal to light touch 
but traced figures were decreased slightly on the lateral 
surfaces of the left hand.  The diagnostic impression was 
brachial nerve damage with resultant weakness and sensory 
loss primarily in the left hand.  This was noted to be worse 
in the distribution of the left ulnar nerve.  The veteran was 
also noted to have a history of right carpal tunnel syndrome, 
with no residuals evident on examination.

Considering the additional neurological deficit demonstrated 
by the current clinical findings, the Board finds it 
appropriate for a VA neurologist to re-examine the veteran to 
ascertain the nature, extent and severity of all neurological 
residuals stemming from the service-connected gunshot wound 
of the left upper extremity.

The issue of entitlement to an increased rating for residuals 
of a gunshot wound of the left upper extremity consisting of 
neurological deficit is REMANDED to the RO for the following 
action:

1.  The RO should contact the veteran and 
ascertain whether he has received 
additional medical treatment for his 
service-connected residuals of a gunshot 
wound of the left upper extremity since 
July 1997, the date of the most recent VA 
examination.  Based on his response, and 
with appropriate authorizations, the RO 
should obtain copies of all treatment 
records from the identifiable source(s) 
referable to the veteran's left upper 
extremity, and associate them with the 
claims folder.

2.  Following receipt of the 
aforementioned evidence, if any, the 
veteran should be scheduled for a 
comprehensive VA neurological 
examination.  The entire claims folder, 
including a copy of this REMAND, must be 
made available to the VA examiner prior 
to the examination and he/she should 
indicate that a review of the claims 
folder was accomplished.  All findings 
should be reported in detail.  Following 
a complete neurological examination, the 
examiner should respond to the following 
questions: (a) identify all current 
neurological deficit in both the left and 
right upper extremity; (b) indicate 
whether there is severe incomplete 
paralysis or, if applicable, complete 
paralysis of the radial nerve of the left 
upper extremity, as evidenced by drop of 
the hand and fingers, wrist and fingers 
perpetually flexed, the thumb adducted 
falling within the line of the outer 
border of the index finger; can not 
extend hand at wrist, extend proximal 
phalanges of the fingers, extend thumb, 
or make lateral movement of the wrist; 
supination of hand, extension and flexion 
of elbow weakened, the loss of synergic 
motion of extensors impairs the hand grip 
seriously; total paralysis of the triceps 
occurs only as the greatest rarity; (c) 
indicate whether any currently 
demonstrated neurological deficit in the 
left upper extremity is unrelated to the 
service-connected residuals of a gunshot 
wound in that anatomical area.  To the 
extent that any current neurological 
deficit in the left upper extremity can 
be disassociated from the service-
connected residuals of a gunshot wound of 
the left upper extremity, the VA examiner 
should identify it to the extent possible 
and provide a complete rationale for such 
a finding.

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
aforementioned development action has 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action is to be 
implemented.

Thereafter, the RO should re-adjudicate the issue of 
entitlement to an increased rating for residuals of a gunshot 
wound of the left upper extremity consisting of neurological 
deficit.  If the determination remains adverse to the 
veteran, both he and his representative should be provided 
with a supplemental statement of the case (SSOC) and given 
the opportunity to respond within the applicable time.  
Thereafter, the case should be returned to the Board, if in 
order.  The appellant need take no action unless otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose 
of this remand is to procure clarifying data.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for further development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals


 



